— Appeal by the defendant from six judgments of the Supreme Court, Kings County (Owens, J.), all rendered December 3, 1985, convicting him of attempted robbery in the first degree under indictment No. 6601/84, and robbery in the first degree (one count as to each indictment) under indictments Nos. 7786/84, 7787/84, 2558/ 85, 2574/85 and 2576/85, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.